Motion by appellant Sloehower to amend the remittitur in the second above-entitled proceeding to conform to the mandate of the Supreme Court of the United States granted. Return o!f remittitur requested and, when returned, it will be amended to provide as follows: Order of Appellate Division and that of Special Term reversed, with costs in all courts, and matter remitted to Special Term for the purpose of granting to appellant Sloehower the relief prayed for in his petition. In computing the sums due appellant, Special Term may deduct the amount of any compensation received by appellant since October 3, 1952. This remission is without prejudice to any inquiry or proceedings which respondent is presently taking or hereafter may take against appellant. [See 306 N. Y. 532; 350 U. S. 551.]